PER CURIAM:
This claim was submitted to the Court for decision upon a Settlement entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On April 11, 2006, claimant was released from custody at South Central Regional Jail. Upon his release it was discovered that his jacket was missing from his personal property items stored by respondent during his custody.
2. Respondent has admitted the validity of this claim.
3. Claimant and respondent have agreed to accept $75.00 as a fair and reasonable settlement of this matter.
The Court has reviewed the facts of the claim and finds that respondent was responsible for the loss of claimant’s jacket and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $75.00.
Award of $75.00.